t c summary opinion united_states tax_court jeffrey j furnish petitioner v commissioner of internal revenue respondent docket no 25690-11s filed date jeffrey j furnish pro_se erik w nelson for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by section references are to the internal_revenue_code code as amended continued any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for and an accuracy-related_penalty of dollar_figure pursuant to sec_6662 petitioner filed a timely petition for redetermination with the court pursuant to sec_6213 after concessions the issue remaining for decision is whether petitioner received a constructive distribution of dollar_figure as reported by northwestern mutual life_insurance co nml on form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc continued and in effect for and rule references are to the tax_court rules_of_practice and procedure respondent concedes that petitioner is not liable for so much of the deficiency as relates to an adjustment to itemized_deductions of dollar_figure and an accuracy-related_penalty under sec_6662 petitioner included the dollar_figure that nml reported on form 1099-r in his taxable_income for although respondent assessed the tax attributable to the form 1099-r income petitioner has not paid it respondent concedes that he erroneously added dollar_figure to petitioner’s taxable_income a second time in computing the tax_deficiency of dollar_figure background some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in oregon i petitioner’s life_insurance policies petitioner is an actuary in at the age of and while he was still a college student petitioner purchased a life_insurance_policy from nml policy the policy provided a basic death_benefit of dollar_figure and required an annual premium payment of dollar_figure petitioner also agreed to pay dollar_figure per year to nml for a waiver of the annual premium in the event of his disability and dollar_figure per year for the option to purchase additional insurance without a further medical exam in petitioner purchased an extra ordinary_life_insurance policy from nml policy the policy provided a basic death_benefit of dollar_figure and an additional death_benefit of dollar_figure for the first years the policy remained in force in addition to an annual premium of dollar_figure petitioner agreed to pay dollar_figure per year for a waiver of the annual premium in the event of his disability both policies allowed petitioner to participate in any annual dividends that nml might declare when petitioner applied for the policies he elected to have nml dividends applied to purchase fully paid-up additional insurance both policies offered petitioner the options of obtaining policy_loans from nml and paying annual premiums through premium loans from nml against the cash_value of the policies both policies provided that policy and premium loans would accumulate compound interest pincite annually petitioner testified that he recalled paying at least four of the first seven annual premium payments due on the policies thereafter he elected to pay the annual premiums through premium loans from nml the parties did not offer any evidence regarding policy_loans that petitioner obtained from nml the record includes a few of petitioner’s annual policy statements petitioner’s annual policy statements for the policy for and reflect the following total death_benefit total loans net death_benefit total cash_value net cash_value dividends dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the annual policy statements summarized above uniformly indicate that petitioner’s basic insurance coverage was dollar_figure whereas the underlying life_insurance_policy indicates that petitioner’s basic insurance coverage was dollar_figure petitioner’s annual policy statements for the policy for and reflect the following total death_benefit total loans net death_benefit total cash_value net cash_value dividends dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in early nml sent written notification to petitioner that both insurance policies would lapse unless he made additional premium payments petitioner did not make any additional premium payments and nml determined that the insurance policies had lapsed at that time ii form 1099-r nml issued to petitioner a form 1099-r for reporting a gross distribution of dollar_figure in respect of the two insurance policies designating dollar_figure as taxable_income iii petitioner’s tax_return on or about date petitioner submitted to the internal_revenue_service irs two form sec_1040 u s individual_income_tax_return for along with a written_statement return a did not include the income reported by nml on form 1099-r whereas petitioner reported the income on return b petitioner’s written_statement described the events leading to the lapse of the insurance policies and the issuance of form 1099-r and set forth his claim that it would be unfair to impose income_tax on what he considered an artificial distribution the irs accepted and filed petitioner’s return b and assessed the tax reported on that return iv subsequent developments in late date petitioner contacted nml and requested a statement confirming that he did not receive a cash distribution from nml when his insurance policies lapsed nml responded to petitioner’s request by letter dated date stating dear mr furnish thank you for the opportunity to address your questions about the taxable gain on your policy the taxable_amount occurred when your policies lapsed to an extended term_insurance contract and the outstanding loan balances were repaid federal laws define most life_insurance distributions as a taxable_event once the cost of insurance has been recovered when a policy lapses to extended term cash_value is released from the policy to repay the loans to the extent that loans paid off exceed the cost of the insurance a taxable_event takes place if a policy has a gain it’s considered taxable as ordinary_income and we must report it in the year the policy terminates for any reason other than the death of the insured determining taxable gain is a two-step process first we determine the policy’s cost_basis here’s the calculation for the policy total premiums dollar_figure total dividends -dollar_figure cost_basis dollar_figure total premiums include premiums for basic insurance coverage only premiums_paid for additional benefits like waiver of premium and accidental death_benefit aren’t included total dividends are dividends used for purposes other than purchasing additional paid-up insurance examples of other purposes would be dividends used for loan repayment premium reduction or received in cash next we compare the paid off loan amount less the cost_basis here’s the calculation for the policy policy loan dollar_figure paid off loan amount dollar_figure premium loan dollar_figure cost_basis dollar_figure dollar_figure dollar_figure here are the calculations for the policy policy loan dollar_figure dollar_figure paid off loan amount dollar_figure premium loan dollar_figure cost_basis dollar_figure dollar_figure dollar_figure i hope i’ve answered your questions regarding the taxable gain on your policy because i’m not in a position to advise you on tax matters you may want to discuss this issue with an attorney accountant or the irs if you have further tax questions petitioner responded to nml’s letter with a request for clarification nml responded to petitioner by letter dated date repeating verbatim the statements contained in the date letter but adding the following statement at the time the policy lapsed to extended term_insurance in any remaining cash_value in the policy provided insurance coverage until date for the policy and date for the policy there were no cash values paid to the policyowner in because loans and unpaid loan interest depleted cash values causing the lapse to extended term_insurance on date petitioner wrote to an irs office in fresno california presumably an examination unit stating that he questioned nml’s calculations underlying the form 1099-r and that nml had declined to provide him with a history of distributions under his insurance policies because its electronic records went back only to the mid-1990s and the company was unwilling to do the research necessary to fully respond to his request during the next several months petitioner engaged in discussions with various irs personnel in an effort to resolve the matter in his favor in date petitioner attempted to obtain the assistance of the taxpayer_advocate_service v notice_of_deficiency on date respondent issued to petitioner the notice_of_deficiency in dispute respondent determined in relevant part that it was appropriate to include the nml distribution in petitioner’s income and that as a consequence he was liable for alternative_minimum_tax vi petition petitioner filed a timely petition for redetermination asserting that he should not be subject_to federal_income_tax in respect of nml’s phantom distribution of dollar_figure he also expressed disappointment that he was not given an opportunity to discuss the matter with the irs office of appeals petitioner nevertheless wrote a letter to the irs office of appeals dated date asserting that he did not receive a distribution from nml summarizing his efforts to obtain from nml detailed calculations underlying the form 1099-r and expressing doubts about the accuracy of nml’s calculations supporting its determination that his policies had lapsed during vii nml declaration the record includes a declaration executed by carol a stilwell nml’s director of policyowner services and a custodian of the company’s business records ms stilwell’s declaration states that petitioner’s and policies terminated on june and date respectively with no value ms stilwell attached to her declaration separate exhibits which provide the same narrative statements and calculations in respect of petitioner’s insurance policies that appeared in nml’s letter to petitioner dated date discussion the term gross_income is broadly defined in the code to include all income from whatever source derived sec_61 an amount received in connection with a life_insurance_contract which is not received as an annuity generally constitutes gross_income to the extent that the amount received exceeds the investment in the insurance_contract sec_72 a c 693_f3d_765 7th cir aff’g tcmemo_2011_83 sanders v commissioner tcmemo_2010_279 the investment_in_the_contract is defined as the aggregate amount of premiums or other consideration paid for the contract less aggregate amounts previously received under the contract to the extent they were excludable from gross_income sec_72 when nml determined that petitioner’s insurance policies had lapsed it applied the cash values of the policies to the outstanding balances on petitioner’s loans as we have explained in numerous cases the act of applying the cash_value of a life_insurance_policy against an outstanding loan is not different from distributing the proceeds to the taxpayer including the untaxed inside_buildup to permit the taxpayer to use the proceeds to pay off the loan see feder v commissioner tcmemo_2012_10 wl at and cases cited thereat a preliminary issue in this case however is whether nml correctly determined that petitioner’s insurance policies had lapsed in as a general_rule the taxpayer bears the burden of showing that the commissioner’s determination is in error rule a as an exception to this general_rule if a taxpayer raises a reasonable dispute with respect to a third-party information_return such as the form 1099-r in dispute and has otherwise fully cooperated with the commissioner the burden of production may shift to the commissioner to present reasonable and probative evidence to verify the information_return sec_6201 petitioner contends that he fully cooperated with respondent that there are legitimate questions regarding the accuracy of nml’s determination that his insurance policies lapsed in and that he tried but failed to persuade nml to produce the records necessary to verify and substantiate the information reported in the form 1099-r petitioner asserts that he cannot be certain that his insurance policies actually lapsed in without detailed records showing the amounts of premium loans the interest computations related to those loans and nml’s dividend distributions over the life of the policies--yet nml refused to produce those records petitioner further contends that nml’s letters and annual policy statements raise more questions than they answer specifically petitioner notes that nml’s annual policy statements for the policy make reference to sec_6201 provides in any court_proceeding if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on an information_return filed with the secretary by a third party and the taxpayer has fully cooperated with the secretary including providing within a reasonable period of time access to and inspection of all witnesses information and documents within the control of the taxpayer as reasonably requested by the secretary the secretary shall have the burden of producing reasonable and probative information concerning such deficiency in addition to such information_return basic insurance coverage of dollar_figure in contradiction of the policy which provides for basic insurance of dollar_figure there is no explanation for the seemingly anomalous decrease in the net cash_value of the policy from dollar_figure in to dollar_figure in and nml’s letter to him dated date erroneously stated that his insurance policies lapsed to extended term_insurance in petitioner maintains that considering all the circumstances the burden of production shifted to respondent under sec_6201 and respondent failed to meet his burden under that provision of law respondent contends that petitioner has not raised a reasonable dispute in respect of the accuracy of the form 1099-r specifically respondent asserts that b y petitioner’s own admission long-term computations such as these can be complex and difficult to verify in exacting detail without access to copious records however taken on the whole the computations provided by nml follow a logical pattern explaining petitioner’s situation contrary to respondent’s position petitioner raised a reasonable dispute regarding the accuracy of the form 1099-r although petitioner points to relatively minor discrepancies in nml’s records we agree with petitioner that the the record is clear that nml had determined that petitioner’s insurance policies had lapsed in discrepancies are of such a nature that their cumulative effect compounded over the extended terms of the policies in question would likely be significant and could very well alter the dates that the insurance policies lapsed respondent also avers that petitioner did not bring these alleged errors to respondent’s attention until the day of the trial the burden of production shifts to the commissioner under sec_6201 only if the taxpayer fully cooperates with the commissioner by providing within a reasonable period access to and inspection of all witnesses information and documents within the control of the taxpayer as reasonably requested respondent did not present any evidence that petitioner failed to respond to reasonable requests for information considering petitioner’s detailed communications with irs personnel before and after the notice_of_deficiency was issued and the fact that he apparently was not given the opportunity to discuss the matter with the appeals_office we conclude that petitioner fully cooperated with respondent within the meaning of sec_6201 as a final matter respondent contends that he produced reasonable and probative information in support of the form 1099-r we disagree aside from the documents that the parties agreed to submit to the court by way of stipulation most of which came from petitioner the only information that respondent offered was ms stilwell’s declaration that declaration merely restates the summary information that nml provided to petitioner in its letters dated november and the declaration does nothing to assuage doubts surrounding the accuracy of the form 1099-r in sum on the record presented we conclude that the burden of production shifted to respondent under sec_6201 and respondent failed to produce reasonable and probative information regarding the accuracy of the form 1099-r in dispute unlike his approach in similar cases see feder v commissioner tcmemo_2012_10 sanders v commissioner tcmemo_2010_279 respondent did not obtain detailed records of petitioner’s premium payments and loan history to corroborate nml’s form 1099-r in the face of legitimate questions as to its accuracy absent such information there is insufficient evidence to verify that petitioner received the constructive distribution of dollar_figure that nml reported to respondent or to otherwise sustain the deficiency in dispute to reflect the foregoing decision will be entered under rule
